DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 was filed after the mailing date of the Application on 07/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mettner et al. (US 5,238,223).
With regards to claim 1:
Mettner et al. discloses (refer to Fig. 1 and 2 below) a micro-valve (1) having a laminate structure, comprising:
a base layer (9, 7) having an inlet port (25) for introducing a gas into the micro-valve and an outlet port (23) for allowing the gas introduced from the inlet port to flow outside; and
a diaphragm layer (5) arranged to face the base layer and configured to elastically deform to switch between flowing and blocking of the gas from the inlet port to the outlet port wherein the diaphragm layer (5) has deformation regions (15) and rigid body regions (21, 41), the deformation regions and rigid body regions being arranged next to one another, the deformation regions each being elastically deformable in accordance with an inflow of a pneumatic fluid into the micro-valve, and
wherein the diaphragm layer is configured to partly or wholly deform in its deformation regions to close the inlet port and/or the outlet port.

    PNG
    media_image1.png
    1237
    788
    media_image1.png
    Greyscale

Fig.1
With regards to claim 2:
Mettner et al. discloses the micro-valve as recited in claim 1,
wherein the diaphragm layer (5) is formed of a single material, and a thickness of the deformation regions (15) in a lamination direction is smaller than a thickness of the rigid body regions (21, 41) in the lamination direction.

    PNG
    media_image2.png
    1163
    942
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 3:
Mettner et al. discloses the micro-valve as recited in claim 1, wherein in a plan view of the diaphragm layer viewed in a lamination direction, a part of the rigid body regions (21, 41) and the deformation regions (15) each have an annular shape, and the deformation regions and the rigid body regions are alternately formed concentrically.
With regards to claim 4:
Mettner et al. discloses the micro-valve as recited in claim 1, further comprising:
 	a cover layer (3),
wherein the diaphragm layer (5) is arranged between the cover layer (3) and the base layer (9, 7).
With regards to claim 5:
Mettner et al. discloses the micro-valve as recited in claim 4, wherein the pneumatic fluid flows into between the diaphragm layer (5) and the cover layer (3), and the diaphragm layer is pressed against the base layer to close at least one of the inlet port and the outlet port (since actuator of the valve may be pneumatic, see column 4, lines 60-62 and column 8, lines 51-57).
With regards to claim 6:
Mettner et al. discloses (column 6, line 33 to Column 7, line 20) the micro-valve as recited in claim 1, wherein the diaphragm layer is formed using silicon, glass, or PEEK (Poly Ether Ether Ketone) resin.
With regards to claim 7:
Mettner et al. discloses a micro-valve (1) having a laminate structure, comprising:
a base layer(7, 9)  having an inlet port (25) for introducing a gas into the micro-valve and an outlet port (23) for allowing the gas introduced from the inlet port to flow outside; and
a diaphragm layer (5) arranged to face the base layer and configured to elastically deform to switch between flowing and blocking of the gas from the inlet port to the outlet port,
wherein the diaphragm layer (5) includes a deformation region (15) configured to be elastically deformed as a pneumatic fluid flows into the micro-valve and a rigid body region (41, 21) that limits a deformation amount of the deformation region, and
wherein at least one of the inlet port and the outlet port is configured to be closed by being covered by the deformation region when the deformation region is elastically deformed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753